EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Angela Collison on 11/05/2021.
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:
1.	(Currently Amended) A system comprising:
a flexible member connected to a drive transmission mechanism;
at least one input device to cause bending of a segment of the flexible member, wherein the input device includes a first manipulation element provided to input a first variable changing over time, and a second manipulation element, wherein the first and second manipulation elements can be present on the same at least one input device or can be on separate input devices, wherein the second manipulation element is provided to input a second variable changing over time; 
	wherein, each of the first and second manipulation elements has a neutral position, and;  
a processor             
                θ
            
         formed between the flexible member and a vertical axis,             
                θ
                =
                
                    
                        α
                    
                    
                        1
                    
                
                ∆
                
                    
                        m
                    
                    
                        1
                    
                
                +
                 
                
                    
                        α
                    
                    
                        2
                    
                
                
                    ∫
                    
                        ∆
                        
                            
                                 
                                m
                            
                            
                                2
                            
                        
                        d
                        t
                    
                
            
        , where             
                ∆
                
                    
                        m
                    
                    
                        1
                    
                
            
         is the first variable defining an angle and             
                ∆
                
                    
                        m
                    
                    
                        2
                    
                
            
         is the second variable defining an angular-velocity; and
a drive source applying a driving force to the drive transmission mechanism based on the calculated driving amount to bend the flexible member, wherein the flexible member is caused to bend three-dimensionally with the bend angle θ and a turning angle ζ;
wherein, 
when the first manipulation element is allowed to return to the neutral position, the bend of the flexible member is returned to a position of the flexible member prior to being acted on by the driving force; and
when the second manipulation element is allowed to return to the neutral position, the bend of the flexible member is not changed.
2. 	(Previously Presented) The system according to claim 1, wherein at least one of the first manipulation element and the second manipulation element of the at least one input device includes a homing mechanism.
3. 	(Original) The system of claim 1, wherein the transmission mechanism includes a wire that causes the flexible member to bend when pulled.
4. 	(Original) The system of claim 3, wherein the wire is wound around an output shaft of the drive source and rotation of the drive source causes the wire to be pulled.
5. 	(Cancelled) 

6. 	(Previously Presented) The system according to claim 1, wherein the at least one input device includes a switch that invalidates an input from at least one of the first manipulation element and the second manipulation element. 
7. 	(Currently Amended) The system according to claim 2, wherein the at least one input device includes a third manipulation element that inputs a third variable, wherein the first manipulation element or the third manipulation element include the homing mechanism, and wherein the processor 
8. 	(Original) The system of claim 1, wherein at least one of the first and second manipulation elements comprises a joystick.
9. 	(Previously Presented) The system of claim 1, wherein the at least one input device includes dials to input coefficients to multiply the first and second variables.
10. 	(Original) The system of claim 1, wherein the flexible member comprises two or more separately bendable sections.

11-19. 	(Canceled) 

20. 	(Currently Amended) A method comprising:
providing a flexible member connected to a drive transmission mechanism to cause bending of a segment of the flexible member;
inputting a first variable changing over time and a second variable changing over time through first and second manipulation elements of at least one input device, respectively, wherein the first and second manipulation elements can be present on the same at least one input device or can be on separate input devices;
wherein, each of the first and second manipulation elements has a neutral position, and;  
providing a processor to time-integrate add  integrator and the first variable with different coefficients to calculate a driving amount, wherein the driving amount is proportional to a bend angle             
                θ
            
         formed between the flexible member and a vertical axis,             
                θ
                =
                
                    
                        α
                    
                    
                        1
                    
                
                ∆
                
                    
                        m
                    
                    
                        1
                    
                
                +
                 
                
                    
                        α
                    
                    
                        2
                    
                
                
                    ∫
                    
                        ∆
                        
                            
                                 
                                m
                            
                            
                                2
                            
                        
                        d
                        t
                    
                
            
        , defining an angular-velocity; and
applying a driving force by a drive source, the drive force based on the calculated driving amount value to the drive transmission mechanism to bend the flexible member, wherein the flexible member is caused to bend three-dimensionally with the bend angle θ and a turning angle ζ;
wherein, 
when the first manipulation element is allowed to return to the neutral position, the bend of the flexible member is returned to a position of the flexible member prior to being acted on by the driving force; and
when the second manipulation element is allowed to return to the neutral position, the bend of the flexible member is not changed.
21. 	(Previously Presented) The method of claim 20, wherein at least one of the first manipulation element and the second manipulation element of the at least one input device includes a homing mechanism.
22. 	(Original) The method of claim 20, wherein the transmission mechanism includes a wire that causes the flexible member to bend when pulled.
23. 	(Original) The method of claim 22, wherein the wire is wound around an output shaft of the drive source and rotation of the drive source causes the wire to be pulled.

24. 	(Cancelled)  

25. 	(Previously Presented) The method of claim 20, wherein the at least one input device includes a switch that invalidates an input from at least one of the first manipulation element and the second manipulation element.
26. 	(Currently Amended) The method of claim 20, wherein the at least one input device includes a third manipulation element that inputs a third variable, wherein the first manipulation element or the third manipulation element include the homing mechanism, and wherein the processor 
27. 	(Original) The method of claim 20, wherein the first and second manipulation element is a joystick.
28. 	(Previously Presented) The method of claim 20, wherein the at least one input device includes dials to input coefficients to multiply the first and second variables.
29.	(Currently Amended) The system of claim 1, the bend angle θ and [[a]] the turning angle ζ, and wherein the second manipulator element inputs a bend angle velocity and a turning angle velocity.
30.	(Previously Presented)	The system of claim 1, additionally comprising a first and second drive source connected to the first and second manipulation elements by means of a first and second wires, respectively, which first and second wires are extended from the first and second drive sources and connected to the flexible member;
wherein, 
when only the first drive source is driven, the flexible member bends along a plane on which the first wire extends;
when only the drive source is driven, the flexible member bends along a plane on which the second wire extends; and
when the first and second drive sources are driven at the same time, the flexible member bends along a plane different from that in (i) and (ii).
31.	(Previously Presented)	The system of claim 1, wherein a desired bend of the flexible member is set as an angle corresponding to the neutral position of the first manipulation element by using the second manipulation element.
32.	(Currently Amended) The method of claim 20, wherein the flexible member is caused to bend three-dimensionally 
33.	(Previously Presented) The method of claim 20, additionally comprising providing a first and second drive source connected to the first and second manipulation elements by means of a first and second wires, respectively, which first and second wires are extended from the first and second drive sources and connected to the flexible member; and,
bending the flexible member:
along a plane on which the first wire extends when only the first drive source is driven;
along a plane on which the second wire extends when only the drive source is driven; and
along a plane different from that in (i) and (ii) when the first and second drive sources are driven at the same time.
34.	(Previously Presented)	The method of claim 20, wherein a desired bend of the flexible member is set as an angle corresponding to the neutral position of the first manipulation element by using the second manipulation element.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667